Citation Nr: 1133788	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-08 521	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to accrued benefits in excess of $3,053.25 or to a total amount of $6,657.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is an accrued benefits payment recipient as a result of the death of her mother who was the surviving spouse of the Veteran.  The Veteran served on active duty from October 1942 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 26, 2009, decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted accrued benefits in the amount of $3,053.25 and denied payment for other last expenses.  A statement of the case as to the issue on appeal was issued in January 2010 by the RO in Columbia, South Carolina.  The case was subsequently transferred to the RO in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the available record reveals that the appellant was awarded accrued benefits in March 2009 apparently based upon a claim she submitted subsequent to the death of her mother in October 2008.  A copy of her claim and the supporting evidence associated with that claim are not included in the appellate record.  The Board notes that the copy of a March 26, 2009, VA letter from the Philadelphia RO in the available appellate record was received from the Columbia office of a United States Senator in April 2009 after that office received it from the appellant.  In a statement attached to her VA Form 9 dated February 27, 2010, the appellant also referred to a September 22, 2008, VA letter awarding her mother nonservice-connected death pension with aid and attendance benefits in the monthly amount of $951 effective from March 1, 2007.  This September 22, 2008, VA letter and the supporting evidence associated with that determination are not included in the available record.  

The Board notes that the appellant's statements dated in February 2010 indicate disagreement with the amount of accrued benefits awarded to her.  She asserted, in essence, that she should have been awarded the total amount of $6,657 ($951 per month in aid and attendance benefits) based upon the retroactive award to her mother effective from March 1, 2007, for the period beginning in March 2008 (the month in which her mother was released from Life Care of Charleston and when the appellant began providing home care) up to the month prior to her death in October 2008.  The basis for her claim, in essence, involves her belief that an agreement she had with her mother prior to her mother's death that she would be compensated for providing monthly care to her was not accepted as a last sickness expense for accrued benefits purposes under 38 C.F.R. § 3.1000(a)(5).  There is no indication based upon the available record that this specific matter was considered by either the original adjudication of the claim or in the subsequent statement of the case.  The determinations at issue specifically excluded payment from last expenses paid by K.C. or others.  

The Board finds the record is incomplete and that evidence crucial to the appeal is not included in the available record.  The RO/AMC must take appropriate action to either locate the missing records, to include a search for any additional or temporary files maintained at the regional offices in Philadelphia, Indianapolis, and Columbia, or to re-build the files as to the issues of the nonservice-connected death pension with aid and attendance benefits award and the subsequent accrued benefits award.  Therefore, additional development is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to either locate missing pertinent records or to re-build the files as to the issues of the nonservice-connected death pension with aid and attendance benefits award and the subsequent accrued benefits award.  All efforts to locate any existing records, to include a search for any additional or temporary files maintained at the regional offices in Philadelphia, Indianapolis, and Columbia, and any requests that the appellant provide copies from her records, must be documented.  

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  The RO/AMC must address the appellant's specific claim that a higher accrued benefits payment is warranted based upon an agreement she had with her mother that she would be compensated for providing monthly care.  See 38 C.F.R. § 3.1000(a)(5) (providing that only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial).  If any benefit sought remains denied, the appellant should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


